DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	The limitations of  “identifying the endoscope as defective, when the decrease in the determined pressure does not occur concurrently with a decrease in the determined temperature” , as recited in claims 1, 15,  and 17 constitutes new matter not supported by the originally filed specification.  Specifically, page 13, lines 8-10 of the instant specification teaches that “since the drop in pressure has not been preceded by a corresponding drop in temperature, the leakage tester 5 identifies the defect”.  Applicant’s claim language of the decrease in the determined pressure does not occur concurrently with a decrease in the determined pressure” is not supported by the instant specification as the claim language is broad to include a decrease in pressure after a decrease in temperature.  Additionally, re claim 16, the limitations of “identifying the endoscope as defective if the determined temperature and determined pressure represent an inverse pressure/temperature relationship” constitute new matter, not supported by the originally filed specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9-10, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because “the maximum” lacks positive antecedent basis. Claims 4-5 are indefinite because “the lower limit value” lacks positive antecedent basis.  It is noted that both claims 4-5 are dependent on claim 3, wherein claim 3 no longer recites a lower limit value.  Claim 9 is indefinite because “the basis” lacks positive antecedent basis. Claim 10 is indefinite because “the start” lacks positive antecedent basis.  Claim 14 is indefinite because it is unclear what applicant means by “the determined pressure deviates from a predefined pressure profile relative to the determined temperature”.  Specifically, what’s the relationship between the determined pressure and the determined temperature?  Does the predetermined pressure decrease or increase relative to the determined temperature?  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lengsfeld et al. (DE102016200037-Machine Translation) in view of Lin et al. (US7918788B2).
Re claim 14, in view of the indefiniteness, the limitations are met by Lengsfeld et al.  Specifically, the limitations of identifying the endoscope as defective if the determined pressure deviates from a predefined pressure profile relative to the determined temperature is read broadly as the endoscope being defective if the pressure and temperature changes, the limitations of which are taught by Lengsfeld et al., for the reasons recited below. 
Re claim 14, Lengsfeld et al. teach reconditioning an endoscope 2 in a reconditioning apparatus (Fig. 1, 10), comprising a) connecting an interior of the endoscope to a leak tester 24 (paragraph 25), supplying the interior of the endoscope with fluid (i.e. air) at a predefined pressure (paragraph 9 for example), carrying out a reconditioning process using a rinsing liquid and monitoring the pressure during the reconditioning process (paragraph 9) and determining if the endoscope is defective by comparing the pressure to a predefined profile (Fig. 3c), wherein the pressure profile is determined according to the process parameters of the reconditioning process. Lengsfeld et al. teach measuring the temperatures and pressures, as recited in Figs. 3a-3c (paragraph 25).  Lengsfeld et al. teach measuring temperature and pressure fluctuations (paragraph 14).
Lengsfeld et al. teach the invention substantially as claimed with the exception of rinsing the exterior of the endoscope.  Lin et al. teach rinsing both the interior and exterior of the endoscope (Fig. 2, col. 4, lines 25-30, col. 3, lines 45-50) for purposes of decontaminating the endoscope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lengsfeld et al. to include rinsing the exterior of the endoscope, as taught by Lin et al., for purposes of decontaminating the endoscope. 
Response to Arguments
The rejection of the claims, under 112, first and second paragraphs are maintained for the reasons set forth above. 
Applicant argues that Lengsfeld fails to teach a faulty endoscope if the pressure deviates from a predetermined curve.  Applicant’s arguments are unpersuasive as the claim is broadly interpreted such that any changes in pressure (i.e. pressure fluctuations) would read on applicant’s claim. 
Applicant’s arguments directed to complex volume flow measurement and balancing of the supplied and discharged air volumes are not persuasive as they are not commensurate in scope with the instantly claimed invention. 
The rejection of claims 1-5, 8-10 as being unpatentable over Lengsfeld et al. is withdrawn in view of the newly amended limitations.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jackson et al. teach endoscope cleaning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711  
bsc